Citation Nr: 1700972	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  04-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for obstructive airway disease, to include sleep apnea. 

7.  Entitlement to an increased evaluation for ansomia (previously rated as hyposmia) currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased evaluation for ageusia (previously rated as hypogeusia) currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1975 to July 1985.  The period of service from July 1985 to May 1990 was other than honorable service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2003, July 2005, and December 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction has subsequently been transferred to the RO in San Diego, California. 

The Board remanded the case in September 2009, October 2011, and March 2013 for additional development.  Subsequently, the case has been returned to the Board for further appellate review. 

The Board notes the RO issued a Statement of the Case in July 2014 regarding the issues of compensable ratings for service-connected hyposmia and hypogeusia pursuant to the March 2013 remand.  In August 2014, the Veteran submitted a statement that was construed by the RO as a substantive appeal.  Subsequently, in a May 2015 rating decision, the RO granted a 10 percent evaluation for ageusia and 10 percent evaluation for anosmia.  The RO found that 10 percent ratings constituted a full grant of the benefits sought on appeal and considered the appeal satisfied.  However, as applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded,  See AB v. Brown, 6 Vet. App. 35 (1993), the issues of entitlement to higher initial evaluations remain on appeal and have been recharacterized as reflected on the title page.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In his August 2005 and November 2006 substantive appeals, the Veteran requested a hearing before the Board at a local VA office.  In a September 2007 Board hearing clarification request, the Veteran stated that he was incarcerated and requested a Board hearing after August 18, 2009, which was his expected date of release.  Subsequently, the September 2009 Board remand instructed the RO to clarify whether the Veteran still wanted a hearing before the Board as per his prior requests.  In a letter to the Veteran dated December 17, 2009, the RO requested that he clarify whether he wanted to have a hearing scheduled before the Board.  In a written submission dated December 29, 2009, the Veteran reported that he was submitting the statement in response to the December 17,  2009, VA letter; however, he did not indicate in the correspondence whether he wanted a hearing before the Board. 

In a December 2016 written submission, the Veteran, through his representative requested a videoconference hearing before the Board.  His representative also noted that the Veteran was planning to permanently relocate to the Philippines in the immediate future and would notify the Manila RO of his new address.   The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904 (a)(3).  Therefore, a remand is necessary to schedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing before the Board in accordance with his request.  

Once the Veteran's new address in the Philippines is obtained, the Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


